DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 03/30/2021 has been entered.  Claims 1-5, 7, 15-20, and 22 remain pending in the application.  Claims 6, 8-14, and 21 have been canceled.  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parenthesis.  Examiner interpretations are shown in italics.  
Claims 1-5, 7, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheinman et al. (WO 2017179052 A1), from IDS.
Regarding claim 1, Sheinman teaches a system for building a three dimensional green compact (which reads upon “a system comprising: a three-dimensional (3D) printer”, as recited in the instant claim; abstract).  Sheinman teaches that the system includes a building tray, a 3D printer for printing a mask pattern, a powder dispenser with spreader for applying powdered material over the mask, a first compaction unit for the instant specification [0026] states that printheads 120 and 130 may be any 3D printing or additive manufacture printheads known in the art, or any other appropriate apparatus suitable for depositing layers of powder in known powder deposition 3D printing or additive manufacture techniques; a powder dispenser with spreader is an appropriate apparatus suitable for depositing layers of powder in known powder deposition 3D printing or additive manufacture techniques; accordingly the art, a powder dispenser with spreader, reads on the claim, a first printhead configured to deposit a layer of a first powder on the print bed).  Sheinman is silent regarding the building tray comprising a reactive substance or being involved in any reactions (inert).  Sheinman teaches that the 3D printer includes inkjet printing heads assembled on a scanning printing block that moves over the building tray to scan the layer during printing (which reads upon “a second printhead configured to pattern-deposit a layer of a second powder on the print bed”, as recited in the instant claim; page 12, line 21 – page 13, line 2).  Sheinman teaches three dimensional (3D) printing with layers of powdered material and, more particularly, but not exclusively, to 3D printing of metal objects with powdered metal (the first powder comprising a first melting temperature) as the building material (layers are powder; page 1, lines 11-14).  Sheinman teaches that the system for building a three dimensional green compact comprises a printing station configured to print a mask pattern on a building surface, wherein the mask pattern is formed with a solidifiable material; a powder delivery station configured to apply a layer 
Regarding claim 2, Sheinman teaches the system of claim 1 as stated above.  Regarding limitations recited in claim 2, which are directed to the materials worked upon by the system, e.g., wherein the excess of the first powder is configured to structurally support the object as it is formed, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  However, Sheinman teaches that the object is extracted from the green compact by removing the surrounding supporting regions, also referred to as support or supporting areas or sections (page 3, lines 3-13).  
Regarding claim 3, Sheinman teaches the system of claim 1 as stated above.  Regarding limitations recited in claim 3, which are directed to the materials worked upon by the system, e.g., wherein the excess of the first powder is configured to protect the formation of the object from contamination by an atmosphere in the kiln, it is noted that neither the manner of operating a disclosed device nor material or article worked upon 
Regarding claim 4, Sheinman teaches the system of claim 1 as stated above.  Regarding limitations recited in claim 4, which are directed to the materials worked upon by the system, e.g., wherein: the first powder comprises a first metal material; the second powder comprises a second metal material; and the object comprises an intermetallic material, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  
Regarding claim 5, Sheinman teaches the system of claim 1 as stated above.  Regarding limitations recited in claim 5, which are directed to the materials worked upon by the system, e.g., wherein: the first powder comprises a metal material; the second powder comprises a carbon material; and the object comprises a metal carbide ceramic, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  
Regarding claim 7, Sheinman teaches the system of claim 1 as stated above.  Regarding limitations recited in claim 7, which are directed to the materials worked upon by the system, e.g., wherein the greenware is formed without a binder, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  
Regarding claim 15, Sheinman teaches a system for building a three dimensional green compact (which reads upon “a three-dimensional (3D) printer”, as recited in the instant claim; abstract).  Sheinman teaches that the system includes a building tray, a 3D printer for printing a mask pattern, a powder dispenser with spreader for applying powdered material over the mask, a first compaction unit for compacting the layers (which reads upon “a print bed comprising an inert material and a first printhead configured to bulk deposit a first powder”, as recited in the instant claim; page 10, lines 22-33; the instant specification [0026] states that printheads 120 and 130 may be any 3D printing or additive manufacture printheads known in the art, or any other appropriate apparatus suitable for depositing layers of powder in known powder deposition 3D printing or additive manufacture techniques; a powder dispenser with spreader is an appropriate apparatus suitable for depositing layers of powder in known powder deposition 3D printing or additive manufacture techniques; accordingly the art, a powder dispenser with spreader, reads on the claim, a first printhead configured to bulk deposit a first powder).  Sheinman is silent regarding the building tray comprising a reactive substance or being involved in any reactions (inert).  Sheinman teaches that the 3D printer includes inkjet printing heads assembled on a scanning printing block that moves over the building tray to scan the layer during printing (which reads upon “a second printhead configured to pattern-deposit a second powder”, as recited in the instant claim; page 12, line 21 – page 13, line 2).  Sheinman teaches that in some exemplary embodiments, printing head 35 is stationary and printer controller 37 together with system controller 300 control timing for depositing material 32 as tray 200 advances under printing head 35 (which reads upon “a control unit configured to: 
Regarding claim 16, Sheinman teaches the printer of claim 15 as stated above.  Regarding limitations recited in claim 16, which are directed to the materials worked upon by the system, e.g., wherein the excess of the compressed first powder is configured to structurally support the object as it is formed, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit 
Regarding claim 17, Sheinman teaches the printer of claim 15 as stated above.  Regarding limitations recited in claim 17, which are directed to the materials worked upon by the system, e.g., wherein the excess of the compressed first powder is configured to protect the formation of the object from contamination by an atmosphere in the kiln, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  
Regarding claim 18, Sheinman teaches the printer of claim 15 as stated above.  Regarding limitations recited in claim 18, which are directed to the materials worked upon by the system, e.g., wherein: the first powder comprises a first metal material; the second powder comprises a second metal material; and the object comprises an intermetallic material, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  
Regarding claim 19, Sheinman teaches the printer of claim 15 as stated above.  Regarding limitations recited in claim 19, which are directed to the materials worked upon by the system, e.g., wherein: the first powder comprises a metal material; the second powder comprises a carbon material; and the object comprises a metal carbide ceramic, it is noted that neither the manner of operating a disclosed device nor material 
Regarding claim 20, Sheinman teaches the printer of claim 15 as stated above.  Regarding limitations recited in claim 20, which are directed to the materials worked upon by the system, e.g., wherein the greenware is formed without a binder, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parenthesis.  Examiner interpretations are shown in italics.  
Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sheinman et al. (WO 2017179052 A1), from IDS, as applied to claim 1 above, and further in view of Badiru et al., Additive Manufacturing Handbook, CRC Press, pp 132 & 255-56, May 2017.
Regarding claim 22, Sheinman teaches the method of claim 1 as stated above.  Regarding limitations recited in claim 22, which are directed to the materials worked upon by the system, e.g., wherein the greenware formed from the layers of the first powder and second powder is formed within the workbox, it is noted that neither the .  

Response to Arguments
Applicant's arguments filed 03/30/2021 have been fully considered but they are not persuasive.  Applicant argues that Sheinman fails to disclose at least the following limitations recited in amended Claim 1 a first printhead configured to bulk deposit a layer of a first powder on the print bed, the first powder comprising a first melting temperature; and a second printhead configured to pattern-deposit a layer of a second powder on the print bed (remarks, page 6).  Applicant argues that the Office Action ink material may facilitate separating the object within the traced perimeter of the layer patterns from the building material outside the perimeter of the masks that is not part of the object (remarks, page 7).  Applicant argues that while the cited portion of Sheinman may disclose an inkjet printer for printing a mask pattern using ink material, it does not disclose, teach, or suggest "a second printhead configured to pattern- deposit a layer of a second powder on the print bed," as recited in amended Claim 1 (remarks, page 7).  Applicant further argues that consequently, Sheinman fails to disclose, teach, or suggest each and every element of amended Claim 1 (remarks, page 7).  This is not found convincing because radial lines that extend from points along the perimeter toward edges of the building tray are a pattern.  In addition to arguing that the second printhead is not configured to print a pattern, Applicant appears to be arguing that an ink material cannot comprise a powder.  Inks comprising one or more powders suspended in an ink vehicle are well known in the art.  The inkjet printhead of Sheinman is capable of depositing an ink including a powdered material in a pattern.  Additionally, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  .  
Additionally, Applicant argues that independent Claim 1 is allowable because Sheinman fails to disclose, teach, or suggest "a print bed comprising an inert material," as required by Claim 1 (remarks, page 8).  Applicant argues that simply because Sheinman is silent with respect to the building tray comprising a reactive substance does not necessarily teach that the building tray comprises an inert material as required by Claim 1 (remarks, page 8).  This is not found convincing because Applicant’s own specification teaches that Print bed 140 may be any surface of inert material capable of having layers of powder deposited onto it, such as a powder bed box, and that layers of powder may be deposited onto print bed 140 without reacting with print bed 140 (bottom of page 11).  Applicant fails to suggest any reaction taking place involving the building tray of Sheinman.  Applicant fails to provide any examples of what “inert” material print bed 140 is composed.  Additionally, Chemicool Dictionary defines “Inert” in the following way: An inert chemical is one that is stable and unreactive under specified conditions.  Applicant has failed to specify under what conditions the print bed must be inert.  The Examiner takes the position that all materials commonly used as print beds are inert at zero degrees Kelvin.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art.  MPEP 2123.  One of ordinary skill in the art would have read Sheinman and understood that the building tray is stable and unreactive, thus inert, by definition.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA JANSSEN/Examiner, Art Unit 1733